                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

                                                )
 ALEAH DRAKE,                                   )
                                                )               CIVIL ACTION NO.
      Plaintiff,                                )
                                                )
 v.                                             )                   COMPLAINT
                                                )
 EQUIFAX INFORMATION                            )           JURY TRIAL DEMANDED
 SERVICES LLC,                                  )
                                                )
      Defendant.                                )
                                                )

                                   PRELIMINARY STATEMENT

         1.        Defendant Equifax Information Services LLC (“Equifax”), a national consumer

reporting agency (“CRA”), has been selling credit reports inaccurately marking Plaintiff as

deceased. When it inaccurately reports a living consumer as deceased, Defendant makes it

practically impossible for that consumer to access credit, as they did with Mrs. Drake. Defendant’s

practice also harms the businesses that purchases its reports; as such companies cannot process

credit applications due to the applicant’s lack of a credit score. There is no good faith rationale to

explain Defendant’s practice other than the generation of revenue. If Defendant actually believed

that Mrs. Drake was deceased, it had no legally permissible basis to sell the reports. If Defendant

believed Mrs. Drake was alive, it knowingly sold her reports with a gross inaccuracy. Moreover,

Defendant knows that identity thieves use the credit information of truly deceased persons to

commit credit fraud. Defendant thus violated Plaintiff’s rights under the Fair Credit Reporting Act

(“FCRA”), as set forth below.

                                   JURISDICTION AND VENUE

         2.        Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.




              Case 2:21-cv-00813-BHL Filed 07/02/21 Page 1 of 9 Document 1
          3.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                                PARTIES

          4.       Plaintiff Aleah Drake is an adult individual residing in Brown Deer, WI.

          5.       Defendant Equifax Information Solutions LLC is a consumer reporting agency that

regularly conducts business in the Eastern District of Wisconsin, and which has a principal place

of business located at 1500 Peachtree St. NE, Atlanta, GA.

                                      FACTUAL ALLEGATIONS
                Defendant’s Practices Concerning the Sale of Reports on the “Deceased”

          6.       Defendant is regulated as a “consumer reporting agency” (“CRA”) under the FCRA

15 U.S.C. § 1681a(e).

          7.       Defendant sells millions of consumer reports (often called “credit reports” or

“reports”) per day, and Defendant also sells credit scores. 15 U.S.C. § 1681a(e).

          8.       Pursuant to the FCRA, Defendant must follow procedures which assure that the

reports they sell meet the standard of “maximum possible accuracy.” 15 U.S.C. § 1681e(b).

          9.       Pursuant to the FCRA, Defendant must maintain reasonable procedures to assure

that reports are sold only for legitimate “permissible purposes.” 15 U.S.C. §§ 1681e(a) & 1681b.

          10.      Defendant place a “deceased” notation or marking on reports when they are advised

from any of their many data furnishing sources that a given consumer is deceased.

          11.      The furnishing sources identify “deceased” consumers by marking the “status” of

such consumer’s responsibility for any subject account with an “X” code in the ECOA field of an

electronic data input format used in the credit reporting industry, known as Metro or Metro 2.

          12.      Defendant does not request or require a death certificate from any of its data sources

which advise that a consumer is “deceased” before placing a “deceased” mark on that consumer’s

report.

                                                     2

               Case 2:21-cv-00813-BHL Filed 07/02/21 Page 2 of 9 Document 1
       13.     Defendant does not request or require any proof from any data source which advises

that a consumer is “deceased” showing that the consumer is, in fact, deceased before placing a

“deceased” mark on that consumer’s report.

       14.     Defendant does not independently verify with any source that a consumer is, in fact,

deceased before placing a “deceased” mark on that consumer’s report.

       15.     A deceased notation is a very unusual marking upon a credit file or credit report.

       16.     In some cases, in order to assure accuracy, Defendant sends letters and/or other

communications to consumers when certain information that may be considered suspicious or

unreliable is furnished about said consumers to be placed in their consumer credit files, such as in

cases where consumers have a freeze or fraud alert on their credit report, or in accordance with

certain state laws. But Defendant has no similar procedure to notify the consumers (such as a next

of kin or executor or administrator of the consumer’s estate) when an “X” deceased code is

furnished to Defendant to be placed in said consumer’s credit file or report.

       17.     Defendant regularly receives the “Death Master File” from the Social Security

Administration listing by social security number those consumers that the government believes to

be deceased. But Defendant does not cross-reference the “X” code received from furnishers with

the Death Master File in order to determine whether any given consumer reported as deceased via

a furnishing source is also on the Death Master File before selling a credit report about said

consumer, or at any time.

       18.     Defendant will only use the Death Master File to sell additional products for an

additional fee which are designed to show whether a given consumer is truly deceased.




                                                 3

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 3 of 9 Document 1
       19.     Indeed, Defendant employs no procedures at all which assure that a consumer with

a “deceased” mark on his/him report is, in fact, deceased before placing the “deceased” mark on

that consumer’s report and selling that report.

       20.     Even in instances where other data on the face of the consumer’s report indicates

that he/she is not deceased, Defendant employs no procedures which assure that a consumer with

a “deceased” mark on his/her report is, in fact, deceased before placing the “deceased” mark on

that consumer’s report.

       21.     Even in instances where the purportedly deceased consumer communicates directly

with Defendant, Defendant employs no procedures which assures that a consumer with a

“deceased” mark on his/him report is, in fact, deceased before placing the “deceased” mark on that

consumer’s report.

       22.     Once a “deceased” mark is placed upon a consumer’s report, Defendant will not

calculate and will not provide a credit score for that consumer.

       23.     Nevertheless, Defendant routinely sell to third parties credit reports for persons

with a “deceased” mark on their reports with no credit score, despite a request by the purchaser of

the report for a credit score for that consumer.

       24.     Upon Defendant’s reports with a “deceased” mark sold to third parties Defendant’s

never calculate or provide a credit score for that consumer.

       25.     Defendant knows that third party credit issuers use a credit score in order to process

a given credit application.

       26.     Defendant knows that many third-party credit issuers require a credit score in order

to process a given credit application.




                                                   4

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 4 of 9 Document 1
       27.     Defendant knows that consumers without credit scores are unable to secure any

credit from most credit issuers.

       28.     Defendant knows that living consumers are turned down for credit specifically

because Defendant is reporting them as “deceased” and without a credit score.

       29.     Defendant has been put on notice for years through consumer disputes and lawsuits

that living consumers are turned down for credit specifically because the Defendant is reporting

them as “deceased” and without a credit score.

       30.     Defendant has received and documented thousands of disputes from consumers

complaining that their credit report had them erroneously marked as “deceased.”

       31.     Defendant knows that thousands of consumers are erroneously marked as

“deceased” on their credit reports via an erroneous furnishing of the “X” code, but said consumers

are not on the Death Master File and are, in fact, alive.

       32.     Nevertheless, Defendant employs no procedures which assure that a consumer

marked as “deceased” on one of Defendant’s reports is, in fact, deceased.

       33.     Even consumers who dispute the erroneous “deceased” status on their credit reports

continue to be erroneously marked as deceased unless the furnishing source which provided the

erroneous “X” code in the first instance decides to change the code.

       34.     Defendant has no independent procedure to change an erroneous deceased status

on their own and will merely parrot their furnishing source in the case of a reinvestigation into the

accuracy of the deceased status upon a consumer’s report, which reinvestigation was triggered by

a consumer dispute.

       35.     Nor does Defendant employ any procedures to limit or stop the furnishing of reports

to third parties for consumers which they have marked as “deceased” under any circumstances.



                                                  5

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 5 of 9 Document 1
       36.     For years after a consumer’s actual death, Defendant will continue to sell credit

reports about that consumer.

       37.     Defendant will only remove a deceased consumer’s file from its credit reporting

database when they are no longer valuable to Defendant – meaning that nobody is continuing to

buy those reports from the Defendant.

       38.     Defendant charges third parties a fee for reports with a mark that a consumer is

deceased (“reports on the deceased”) as they would for any other report.

       39.     Defendant profits from the sale of reports on the deceased.

       40.     Defendant has in their credit reporting database hundreds of thousands of

“deceased” tradelines corresponding to distinct credit files for individual consumers that they have

marked as “deceased.”

       41.     Defendant knows that truly deceased consumers do not apply for credit.

       42.     Defendant knows that the credit information and reports of truly deceased persons

are used by criminals to commit identity theft or credit fraud. Indeed, identity theft using the

personal identifying information of deceased consumers is known to Defendant to be a common

and major source of identity theft.

       43.     Defendant knows that identity theft and credit fraud are serious and widespread

problems in our society.

       44.     Defendant warns the relatives of truly deceased consumers that identity theft can

be committed using the credit reports and information of the deceased, and requires relatives to

provide a death certificate or executorship papers, among other proofs, before accessing the

deceased consumer’s credit information or report.




                                                 6

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 6 of 9 Document 1
       45.       Defendant has no similar death certificate, executorship paper, or any other proof

requirements for its data sources which report a consumer as deceased or for the buyers of its

reports which access the purportedly deceased consumer’s information.

       46.       Indeed, Defendant sells reports on the deceased to third parties in an automated

fashion and without any specific or general certification that could reasonably explain a

“permissible purpose” for purchasing or using a (supposedly) deceased consumer’s credit history

and/or report.

       47.       For consumers who are deceased, there exists no permissible purpose under the

FCRA for Defendant to ever sell their credit reports, absent a court order.

       48.       Defendant knows that such reports contain a vast amount of personal identifying

and credit account information on the supposedly deceased consumer, information that can be used

to commit identity theft or for other fraudulent purposes.

                                          Case Specific Facts

       49.       Plaintiff has been marked by Defendant as “deceased” on his Equifax credit reports

since at least March 2021.

       50.       Plaintiff is not deceased.

       51.       Defendant did not calculate or provide any credit score for or on Plaintiff, even

though they sold reports about him to third parties marking him as “deceased.”

       52.       Prior to sale of their consumer report about Plaintiff, Defendant did nothing to

investigate the information received regarding the deceased notation.

       53.       Defendant continues to publish and disseminate such inaccurate information to

other third parties, persons, entities and credit grantors. Defendant has repeatedly published and

disseminated consumer reports to such third parties from at least March 2021 through the present.



                                                  7

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 7 of 9 Document 1
       54.       As a result, Defendant made it practically impossible for Plaintiff to obtain credit.

       55.       As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of credit denial or loss of credit opportunity, credit defamation and emotional distress,

including anxiety, frustration, embarrassment and, humiliation.

       56.       At all times pertinent hereto, Defendant was acting by and through their agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       57.       At all times pertinent hereto, the conduct of Defendant, as well as that of their

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.

                         COUNT ONE – VIOLATIONS OF THE FCRA
                               PLAINTIFF v. DEFENDANT

       58.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       59.       At all times pertinent hereto, Defendant was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

       60.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       61.       At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       62.       Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency in violation of 15 U.S.C. § 1681e(b).




                                                   8

           Case 2:21-cv-00813-BHL Filed 07/02/21 Page 8 of 9 Document 1
       63.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff that are

outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount

of statutory, actual and punitive damages, along with the attorney’s fees and the costs of litigation,

as well as such further relief, as may be permitted by law.

                                    JURY TRIAL DEMAND

       64.     Plaintiff demands trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHIMEFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant, based on the following requested relief:

               (a)     Actual damages;

               (b)     Statutory damages;

               (c)     Punitive damages;

               (d)     Costs and reasonable attorney’s fees; and

               (e)     Such other and further relief as may be necessary, just and proper.


Dated: July 2, 2021
                                               Respectfully Submitted,

                                    BY:         /s/_Joseph L. Gentilcore____
                                               Joseph L. Gentilcore, Esq.
                                               FRANCIS MAILMAN SOUMILAS, P.C.
                                               1600 Market Street, Suite 2510
                                               Philadelphia, PA 19103
                                               (215) 735-8600
                                               jgentilcore@consumerlawfirm.com

                                               Attorneys for Plaintiff




                                                  9

          Case 2:21-cv-00813-BHL Filed 07/02/21 Page 9 of 9 Document 1
